           Case 1:20-mc-00222-RA Document 11 Filed 06/16/20 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                         DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 6/16/2020


 MICHAELA BITTNER et al.,

                             Plaintiffs,
                                                                  No. 20-MC-222 (RA)
                        v.
                                                                         ORDER
 INTERNATIONAL BUSINESS MACHINES
 CORPORATION,

                             Defendant.


 RONNIE ABRAMS, United States District Judge:

         On June 4, 2020, Plaintiffs filed a motion with this Court, seeking an order compelling

 compliance with a subpoena duces tecum issued to Defendant International Business Machines

 Corporation in In re Marriott International Inc. Customer Data Security Breach Litigation, No.

 8:19-md-2879 (PWG), the underlying action. According to the affidavit of service, filed on the

 docket on June 15, Plaintiffs’ motion and supporting papers were served on Defendant on June

 10.

         Defendant shall respond to Plaintiffs’ motion no later than June 30, 2020. Plaintiffs’

 reply, if any, may be filed no later than July 10.

 SO ORDERED.

Dated:     June 16, 2020
           New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
